DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s communications received on January 14, 2021. Claims 1-2 and 4 have been amended, claims 9-20 have been canceled, and claims 21-32 have been added.
Currently claims 1-8 and 21-32 are pending. Claims 1 and 23 are independent.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on January 14, 2021 has been entered.

Response to Amendments
Applicant’s amendments to claims 1-2 and 4 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-8 and 21-32 is maintained



Response to Arguments
Applicant’s amendments filed on January 14, 2021 have been fully considered but are moot in view of new ground(s) of rejection.

In the Remarks on page 12, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that none of these features can be practically performed solely in the human mind due to the particularity of the data structure, i.e., index, used and the inherent requirements of hardware and software to store and process data within a data structure. In particular, generating an index, ranking different sets of item within the index, identifying the highest ranked versions within the index, and outputting each item within the index in a particular order is outside of the scope of mental processes. 
In response to Applicant’s argument, the Examiner respectfully disagrees. The term “index” is a numerical scale used to compare variables with one another or with some reference number. The well-known index system is used in the library by using a pen and paper.  Creating an index, and using that index to search for and retrieve data, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1327, 121 USPQ2d 1928, 1936 (Fed. Cir. 2017) (using an index of tags and metafiles to locate desired information in a database recited longstanding conduct that existed well before the advent of computer and the Internet). Thus, the limitations “(i) generating a brand similarity index, (ii) generating a ranking of each traditional substitute within the index, (iii) generating a ranking of each variety substitute within the index, (iv) identifying both the highest ranked traditional substitute and the highest ranked variety substitute within the index, and (v) outputting (presenting) each item-pair in order corresponding to the generated rankings” do not preclude the claim from practically performed in the human mind (including observation, evaluation, judgement), or by a human using a pen and paper.

In the Remarks on page 12, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that claim 1 is integrated into the practical application of improving the structure of an index where data is stored. 
In response to Applicant’s argument, the Examiner respectfully disagrees. As can be seen in the Interview Summary dated 01/08/2021, the Examiner pointed out that the claim still recites see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised Guidance.  


In the Remarks on page 13, Applicant’s argument regarding the 35 U.S.C. § 101 rejection under Step 2B that claim 1 recites (i) generating a brand similarity index, (ii) generating a ranking of each traditional substitute within the index, (iii) generating a ranking of each variety substitute within the index, (iv) identifying both the highest ranked traditional substitute and the highest ranked variety substitute within the index, and (v) outputting (presenting) each item-pair in order corresponding to the generated rankings. The Office Action has not shown this is an inventive concept or well-understood, routine, conventional activity in the field.
In response to Applicant’s argument, the Examiner respectfully disagrees. Step 2B of Alice is to determine whether any element or combination of elements, amounts to significantly more than the judicial exception. Alice, 573 U.S. at 217; Office Guidance, 84 Fed. Reg. at 56; see also MPEP § 2106.05. As discussed above, the claims recite the additional elements of “a memory”, “at least one processor communicatively coupled to the memory” and “a user device”. Since the limitations of “(i) generating a brand similarity index, (ii) generating a ranking of each traditional substitute within the index, (iii) generating a ranking of each variety substitute within the index, (iv) identifying both the highest ranked traditional substitute and the highest ranked variety substitute within the index, and (v) outputting (presenting) each item-pair in order corresponding to the generated rankings” can be performed in the human mind or by a human using a pen and paper, they are neither consider as an inventive concept, nor well-understood, routine, conventional activity. Instead, an abstract idea, which falls within the mental processes e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”; Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ3d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747). Thus, reciting the additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 
In the Remarks on page 15, Applicant argues that Chen, Liu, Nagamine, and Venkatesh, taken alone or in combination, do not teach or suggest at least the emphasized elements as listed on page 14.  However, Applicant’s arguments are directed to the newly amended claims, and therefore, the newly amended claims will be fully addressed in this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
One factor to consider when determining if a claim recites a §101 patent eligible process is whether the claimed process (1) is tied to a particular machine (or apparatus) or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010).  The Examiner will call this test the Machine-or-Transformation Test (“M-T Test”).
To meet prong (1) of the M-T Test, the method step should positively recite the particular machine to which it is tied.  This may be accomplished by having the claim positively recite the machine that accomplishes the method steps.  Alternatively, or to meet prong (2), the method step should positively recite the material that is being changed to a different state or positively recite the subject matter that is being transformed.  For example, a method claim that would probably not qualify as a statutory process because it is an abstract idea would be a claim that recites purely mental steps.
In this case, claims 1-8 and 21-22 are directed to a system comprising a memory and at least one processor, which falls within the statutory category of a machine; and claims 23-32 are directed to a method for calculating competitive interrelationships between item-pairs without obvious tie to a particular machine. In order for a method to be considered as a “process” under § 101, the claimed process must either: (1) be tied to machine or (2) transform underlying subject matter (such as an article or materials). Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).  If neither of 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Here, taking claim 1 as representative, the claim recites a system for “calculating competitive interrelationships between item-pairs”. The claim further recites the limitations of “perform a first-stage clustering analysis …, generate a brand similarity index to store the cluster of traditional substitute item-pair and the cluster of variety item-pairs, discard the cluster of non-substitute item-pairs; preform a second-stage clustering analysis, determine word similarity and word length similarity between descriptions of each item in the cluster of : traditional substitute item-pairs/variety item-pairs, generate a similarity variable for each item in the cluster of traditional substitute item-pairs, calculate, based on the generated similarity variable for the each item-pair, a propensity score for the each item-pair in the cluster of traditional substitute item-pairs and each item-pair in the cluster of variety item pairs indicating a propensity for a second item to be substituted for the selected item in a given item-pair, generate a ranking, based on the calculated propensity score, within the brand similarity index…, identify the traditional substitute having a highest generated ranking within the brand similarity index and the variety substitute having a highest generated ranking within the brand similarity index…, and output each item-pair in the cluster of traditional substitute item-pairs and each item-pair in the cluster of variety item-pairs…”, and the dependent claims further recite the similar limitations of “selects an item having a lowest ranking and a selection-rate below a threshold rate of 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, the claims the additional elements of “a memory”, “at least one processor communicatively coupled to the memory”, and “a user device” for performing the steps. The Specification describes “the disclosure are capable of implement with numerous other general purpose or special purpose computing system”, including “well-known computing systems, environments, and/or configurations the may be suitable for use with aspects of the disclosure.” When given the broadest reasonable interpretation and in light of the Specification, these computer components are recited at a high level of generality, at best, invoked as tools for performing generic computer functions including receiving, storing, manipulating and transmitting information over a network. However, simply implementing the abstract idea on a generic computer does not integrate the abstract idea into a practical application because nothing in the claims that reflects an improvement to the functioning of a computer itself or another technological field, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effect designed to monopolize the exception. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claims recite the additional elements of “a memory”, “at least one processor communicatively coupled to the memory”, and “a user device” for performing the steps. The Specification describes “the disclosure are capable of implement with numerous other general purpose or special purpose computing system”, including “well-known computing systems, environments, and/or configurations the may be suitable for use with aspects of the disclosure.” These computer components are recited at a high level of generality, at best, invoked as tools for performing generic computer functions including receiving, storing, manipulating and transmitting information over a network. Here, the processor may performing the steps of outputting (sending/transmitting) the generated ranking to a user device, and generating (store/recordkeeping) a flat file comprising a classification of each item-pair and a score assigned to each item-pair. However, these functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”; Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ3d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Recording, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions does not amount to “significantly more” than the abstract idea. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").
For the foregoing reasons, claim 1-8 and 21-22 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other independent claims—method claims 23-32 parallel claims 1-8 and 21-22—similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 21-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Venkatesh et al., (US 2018/0315059, hereinafter: Venkatesh), and in view of Liu et al., (US 2015/0142584, hereinafter: Liu), and further in view of Chen et al., (US 10496691 B1, hereinafter: Chen), and Nagamine et al., (US 2013/0070964, hereinafter: Nagamine).
Regarding claim 1, Venkatesh discloses a system for calculating competitive interrelationships between item-pairs, the system comprising: 
a memory (see Fig. 2, # 208; ¶ 9); 
at least one processor communicatively coupled to the memory (see Fig. 2, # 202; ¶ 9) and configured to: 
perform a first-stage clustering analysis on a plurality of items in a category associated with a selected item using a set of interrelationship factors to generate a cluster of non-substitute item-pairs, a cluster of traditional substitute item-pairs, and a cluster of variety item-pairs (see ¶ 7-10, ¶ 33-34, ¶ 65-66, ¶ 69, ¶ 93), wherein the cluster of traditional substitute item-pairs has a higher mean value associated with the set of interrelationship factors than the cluster of non-substitute item-pairs, and wherein each item of the plurality of items is included in an inventory of items for sale (see ¶ 93, ¶ 107, ¶ 129-135);
generate a brand similarity index to store the cluster of traditional substitute item-pairs and the cluster of variety item-pairs (see ¶ 37, ¶ 80-82, ¶ 101, ¶ 125-126); 
 discard the cluster of non-substitute item-pairs (see ¶ 84, ¶ 104-105); 
identify the traditional substitute having a highest generated ranking within the brand similarity index and the variety substitute having a highest generated ranking within the brand similarity index, wherein the traditional substitute having the highest generated ranking within 
output, to a user device (see ¶ 54), each item-pair in the cluster of traditional substitute item- pairs and each item-pair in the cluster of variety item-pairs in an order corresponding to the generated rankings within the brand similarity index, wherein the output includes the identification of the best traditional substitute within the brand similarity index and the best variety substitute within the brand similarity index (see ¶ 71 ¶ 75, ¶ 125 and claim 24),
wherein:
the generated ranking is used to determine at least one item of the plurality of items having a lowest assigned score (see Fig. 7A, # 702, ¶ 24, ¶ 71-75, ¶ 105), and 
the at least one item having the lowest assigned score is removed from the inventory of items for sale (see Fig. 7A, # 708, ¶ 112, claim 16).

Venkatesh discloses calculating a score of a degree of substitutability between items, and based on the scores to identify substitution items (see Abstract, ¶ 9); and identifying the lowest and highest ranking items within the substitution group (see ¶ 112).
Venkatesh does not explicitly disclose calculating a propensity score; however, Liu in an analogous art for ranking content based on propensities discloses
calculate, based on the generated similarity variable for each item-pair, a propensity score for each item-pair in the cluster of traditional substitute item-pairs and each item-pair in the cluster of variety item-pairs indicating a propensity for a second item to be substituted for the selected item in a given item-pair (see Abstract; ¶ 38-39, ¶ 45-47, ¶ 51 and claim 1); 
generate a ranking, based on the calculated propensity score, for each traditional substitute of the selected item associated with an item-pair in the cluster of traditional substitute item-pairs and a ranking for each variety substitute of the selected item associated with an item- pair in the cluster of variety item-pairs (see Abstract, Fig. 2, # 210; ¶ 41-42, ¶ 45, ¶ 51 and claim 1). 


Venkatesh and Liu do not explicitly disclose a first-stage clustering analysis and a second-stage clustering analysis; however, Chen in an analogous art for clustering search results of items discloses
perform a first-stage clustering analysis on a plurality of items in a category associated with a selected item (see col. 1, lines 18-54, col. 8, lines 1-48, and col. 11, lines 31-52)
perform a second-stage clustering analysis on the cluster of traditional substitute item-pairs to, wherein performing the second-stage clustering analysis comprises (see col. 1, lines 18-54, col. 8, lines 1-48, and col. 11, lines 31-52).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Venkatesh and in view of Liu to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing the computational efficiency, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 Venkatesh, Liu and Chen do not explicitly disclose the following limitations; however, Nagamine in an analogous art for information processing discloses
determine word similarity and word length similarity between descriptions of each item in the item-pairs (see ¶ 87-88, ¶ 137 and ¶ 150), 
determine word similarity and word length similarity between descriptions of each item in the cluster of variety item-pairs (see ¶ 137 and ¶ 150), and  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Venkatesh and in view of Liu and Chen to include the teaching of Nagamine in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As a courtesy note to the Applicant, the phrase describes “the generated rank is used to determine at least one item of the plurality of item having a lowest assigned score” is directed to intended use language and is not given patentable weight. If Applicant desire to given the functional phrase a greater patentable weight, the Examiner respectfully recommends Applicant to positively recite the function in the claim.

Regarding claim 2, Venkatesh discloses the system of claim 1, wherein the processor is further configured to 
select an item having a lowest ranking and a selection-rate below a threshold rate of substitution for another item for a predetermined time-range for removal from inventory (see ¶ 6-8, ¶ 75-78, ¶ 111-113); and 
exclude the traditional substitute having the highest generated ranking and the variety substitute having the highest generated ranking from removal from inventory (see ¶ 48, ¶ 112).

Regarding claim 3, Venkatesh discloses the system of claim 1, wherein the processor is further configured to perform an initial cluster operation on the plurality of items using a first set of variables, point-of-sale (POS) data, and item attribute data to generate a first cluster of non-substitute item-pairs and a first cluster of substitute item-pairs (see ¶ 41, ¶ 115-117 and ¶ 131-132).  

Regarding claim 4, Venkatesh discloses the system of claim 3, wherein the first set of variables further comprises a measure of association variable, a brand similarity variable, and a per-unit value similarity variable (see ¶ 58, ¶ 91-94, ¶ 101, ¶ 120-121). 
In addition, claim 4 merely specifying the first set of variable is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
 
Regarding claim 5, Venkatesh discloses the system of claim 3, wherein the processor is further configured to perform a filtration cluster operation on the first cluster of substitute item-pairs using an item description similarity variable with the POS data and the item attribute data to generate a second cluster of non-substitute item-pairs and a second cluster of substitute item-pairs (see ¶ 59, ¶ 83, ¶ 96).  
 
Regarding claim 6, Venkatesh discloses the system of claim 5, wherein the processor is further configured to perform a variety cluster operation on the second cluster of substitute item-pairs using a second set of variables, the POS data, and the item attribute data to generate a sub-cluster of traditional substitute item-pairs and a sub-cluster of variety items (see ¶ 76, ¶ 93, ¶ 117 and ¶ 131).  

Regarding claim 7, Venkatesh discloses the system of claim 6 wherein the second set of substitute item variables further comprises a lift variable and a percentage same-basket variable (see ¶ 35-36, ¶ 69-71). 
In addition, claim 7 merely specifying the second set of substitute item variable is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 8, Venkatesh discloses the system of claim 1, wherein the processor is further configured to generate a flat file comprising a classification of each item-pair and a score assigned to each item-pair, the 315/834,054classification of each item-pair comprising at least one of a non-substitute category, a traditional substitute category, and a variety substitute category (see ¶ 35, ¶ 83, ¶ 91-93, ¶ 126).  

 Regarding claim 21, Venkatesh discloses the system of claim 3, wherein the first set of variables further comprises a demographic similarity variable that indicates a value representing demographic similarity between customer segments that purchase the items in an item-pair (see ¶ 35-36 and ¶ 45).  

Regarding claim 22, Venkatesh discloses the system of claim 3, wherein the first set of variables further comprises a pack size similarity that indicates a similarity between numbers of items in a pack-size of item-pairs (see ¶ 3, ¶ 47, ¶ 134). 
 
Regarding claim 23, Venkatesh discloses a method for calculating competitive interrelationships between item-pairs (see ¶ 58, ¶ 133), the method comprising: 
performing a first-stage clustering analysis on a plurality of items in a category associated with a selected item using a set of interrelationship factors to generate a cluster of non-substitute item-pairs, a cluster of traditional substitute item-pairs, and a cluster of variety item-pairs (see ¶ 7-10, ¶ 33-34, ¶ 65-66, ¶ 69, ¶ 93), wherein the cluster of traditional substitute item-pairs has a higher mean value associated with the set of interrelationship factors than the cluster of non-substitute item-pairs, and wherein each item of the plurality of items is included in an inventory of items for sale (see ¶ 93, ¶ 107, ¶ 129-135);
generating a brand similarity index to store the cluster of traditional substitute item-pairs and the cluster of variety item-pairs (see ¶ 37, ¶ 80-82, ¶ 101, ¶ 125-126); 
 discarding the cluster of non-substitute item-pairs (see ¶ 84, ¶ 104-105); 

outputting, to a user device, each item-pair in the cluster of traditional substitute item- pairs and each item-pair in the cluster of variety item-pairs in an order corresponding to the generated rankings within the brand similarity index, wherein the output includes the identification of the best traditional substitute within the brand similarity index and the best variety substitute within the brand similarity index (see ¶ 54, ¶ 71 ¶ 75, ¶ 125 and claim 24),
wherein:
the generated ranking is used to determine at least one item of the plurality of items having a lowest assigned score (see Fig. 7A, # 702, ¶ 24, ¶ 71-75, ¶ 105), and 
the at least one item having the lowest assigned score is removed from the inventory of items for sale (see Fig. 7A, # 708, ¶ 112, claim 16).

Venkatesh discloses calculating a score of a degree of substitutability between items, and based on the scores to identify substitution items (see Abstract, ¶ 9); and identifying the lowest and highest ranking items within the substitution group (see ¶ 112).
Venkatesh does not explicitly disclose calculating a propensity score; however, Liu in an analogous art for ranking content based on propensities discloses
calculating, based on the generated similarity variable for each item-pair, a propensity score for each item-pair in the cluster of traditional substitute item-pairs and each item-pair in the cluster of variety item-pairs indicating a propensity for a second item to be substituted for the selected item in a given item-pair (see Abstract; ¶ 38-39, ¶ 45-47, ¶ 51 and claim 1); 
generating a ranking, based on the calculated propensity score, for each traditional substitute of the selected item associated with an item-pair in the cluster of traditional substitute item-pairs and a ranking for each variety substitute of the selected item associated with an item- 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Venkatesh to include the teaching of Liu in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Venkatesh and Liu do not explicitly disclose a first-stage clustering analysis and a second-stage clustering analysis; however, Chen in an analogous art for clustering search results of items discloses
performing a first-stage clustering analysis on a plurality of items in a category associated with a selected item (see col. 1, lines 18-54, col. 8, lines 1-48, and col. 11, lines 31-52)
performing a second-stage clustering analysis on the cluster of traditional substitute item-pairs to, wherein performing the second-stage clustering analysis comprises (see col. 1, lines 18-54, col. 8, lines 1-48, and col. 11, lines 31-52).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Venkatesh and in view of Liu to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing the computational efficiency, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Venkatesh, Liu and Chen do not explicitly disclose the following limitations; however, Nagamine in an analogous art for information processing discloses
determining word similarity and word length similarity between descriptions of each item in the item-pairs (see ¶ 87-88, ¶ 137 and ¶ 150), 

generating a similarity variable for each item in the cluster of traditional substitute item-pairs and the cluster of variety item-pairs responsive to the determined word similarity and word length similarity (see ¶ 46-47, ¶ 62, ¶ 81, ¶ 136-137, ¶ 165).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Venkatesh to include the teaching of Nagamine in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As a courtesy note to the Applicant, the phrase describes “the generated rank is used to determine at least one item of the plurality of item having a lowest assigned score” is directed to intended use language and is not given patentable weight. If Applicant desire to given the functional phrase a greater patentable weight, the Examiner respectfully recommends Applicant to positively recite the function in the claim.

Regarding claim 24, Venkatesh discloses the method of claim 23, further comprising: 
selecting an item having a lowest ranking and a selection-rate below a threshold rate of substitution for another item for a predetermined time-range for removal from inventory (see ¶ 6-8, ¶ 75-78, ¶ 111-113); and 
excluding the traditional substitute having the highest generated ranking and the variety substitute having the highest generated ranking from removal from inventory (see ¶ 48, ¶ 112).  
Regarding claim 25, Venkatesh discloses the method of claim 23, further comprising performing an initial cluster operation on the plurality of items using a first set of variables, point-of-sale (POS) data, and item attribute data to generate a first cluster of non-substitute item-pairs and a first cluster of substitute item-pairs (see ¶ 41, ¶ 115-117 and ¶ 131-132). 
 
Regarding claim 26, Venkatesh discloses the method of claim 25, wherein the first set of variables further comprises a measure of association variable, a brand similarity variable, and a per-unit value similarity variable (see ¶ 58, ¶ 91-94, ¶ 101, ¶ 120-121).  
In addition, claim 4 merely specifying the first set of variable is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
Regarding claim 27, Venkatesh discloses the method of claim 25, wherein the first set of variables further comprises a demographic similarity variable that indicates a value representing demographic similarity between customer segments that purchase the items in an item-pair (see ¶ 35-36 and ¶ 45).  
Regarding claim 28, Venkatesh discloses the method of claim 25, wherein the first set of variables further comprises a pack size similarity that indicates a similarity between numbers of items in a pack-size of item-pairs (see ¶ 3, ¶ 47, ¶ 134).  
Regarding claim 29, Venkatesh discloses the method of claim 25, further comprising performing a filtration cluster operation on the first cluster of substitute item-pairs using an item description similarity variable with the POS data and the item attribute data to generate a second cluster of non-substitute item- pairs and a second cluster of substitute item-pairs (see ¶ 59, ¶ 83, ¶ 96).  
Regarding claim 30, Venkatesh discloses the method of claim 29, further comprising performing a variety cluster operation on the second cluster of substitute item-pairs using a second set of variables, the POS data, and the item attribute data to generate a sub-cluster of traditional substitute item-pairs and a sub-cluster of variety items (see ¶ 76, ¶ 93, ¶ 117 and ¶ 131).  

Regarding claim 31, Venkatesh discloses the method of claim 30, wherein the second set of substitute item variables further comprises a lift variable and a percentage same-basket variable (see ¶ 35-36, ¶ 69-71). 
In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
 
Regarding claim 32, Venkatesh discloses the method of claim 23, further comprising generating a flat file comprising a classification of each item-pair and a score assigned to each item-pair, the classification of each item-pair comprising at least one of a non-substitute category, a traditional substitute category, and a variety substitute category (see ¶ 35, ¶ 83, ¶ 91-93, ¶ 126).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al., (US 2011/0029464) discloses a method for generating a plurality of scored items each having an association with at least one cluster identified in the trained model.
Katukuri et al., (US 10489842) discloses a system for providing recommendations of item selected from a first cluster of the multiple clusters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624